DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-12 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims now recite or require a density of arsenic trioxide and sirolimus that is expressed as g/mm2. The original claims and disclosure recited these densities with units of g/mm. These new ranges do not have basis in the original disclosure and are not equivalent to the originally disclosed densities. As a result, the artisan of ordinary skill would not have deemed the applicant to be in possession of the invention as currently claimed at the time of filing.
This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4-12 and 14-15 recite or require an amount of arsenic trioxide and sirolimus in a coating in units of mass per area, “based on a stent having an opened external diameter of 3.0 mm”. A stent having an opened external diameter of 3.0 mm is not claimed as a component. Thus it is not clear what impact the size of a hypothetical stent opening has on the density of arsenic trioxide and sirolimus in the claimed stent coating. For the sake of application of prior art, the recited density will be viewed  as unaffected by this hypothetical stent size. Clarification is still required.
	Claim 9 first recites “comprises a plurality of layers of the composite drug or the composite drug and the degradable polymer material that are proportionally and uniformly mixed”, then recites options for the components in each layer. These layer options include “only one drug”, “only the composite drug”, “only the degradable polymer material”, only one drug and the degradable polymer material”, none of which are options in the recitation of the layer components earlier in the claim or in the parent claims.  In addition, the “one drug” is never mentioned in the preceding claims as a component of the controlled release system and appears to be distinct from the composite drug that is claimed. The claim is not internally consistent regarding the components of the layers; therefore it is unclear which layer compositions it embraces.
	Claim 9 recites “each layer independently: comprises only X”, when delineating options for the components of the coating layers. The term “comprises” connotes open claim language where other components can be present, but “only” suggests closed claim language. Since both terms are included in the same recitation, it is unclear if other unrecited components are permitted in the coating layer(s).
		Claims not explicitly elaborated upon are also indefinite because they depend from an indefinite claim and do not add clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (previously cited).
Berg et al. teach drug coated medical devices where stents are envisioned (see abstract and paragraph 18; instant claim 4). The coating is composed of a lubricant and at least one drug selected from a small set of options where both arsenic trioxide and sirolimus are preferred amongst the listing (see paragraphs 28 and 35; instant claims 1-2). The coating density for the drugs is 1 to 10 g/mm2 and preferably up to 6 g/mm2 (see paragraph 28; instant claim 4). A coating layer composed only of the drug(s) is envisioned as is a multilayer arrangement (see paragraph 39; instant claims 8-9). Berg et al. also teach an embodiment where a layer of lubricant (biocompatible material) is applied to the device surface followed by a layer of drug (see paragraph 39; instant claim 10). An explicit example of each embodiment that follows from the teachings of Berg et al. is not detailed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select sirolimus and arsenic trioxide from amongst the small set of recited options as the drugs to include in the coating on the stents of Berg et al. (see instant claims 1). These choices would have been obvious based upon the direction by Berg et al. to employ a combination of disclosed drug actives. Also, the selection of a combination would have been obvious in view of the implied teaching to do so by Berg et al. who teach the selection of at least one drug. This combination meets the instant limitation for a composite given that there is no requirement that the two actives be a unitary compound. It additionally would have been obvious to utilize the coating density taught by Berg et al. because they teach it for their drug coating. This yields the combination of arsenic trioxide and sirolimus at 1 to 10 g/mm2, where one drug is present at some non-zero amount and the other drug provides the balance up to 1 to 10 g/mm2. The result is ranges of densities for each drug that overlap with those instantly claimed, thereby rendering the claims ranges obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Therefore claims 4 and 10 are obvious over Berg et al.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. as applied to claims 4 and 10 above, and further in view of Hsu et al. (US PGPub No. 2009/0240325).
Berg et al. render obvious a drug eluting stent with a combination of arsenic trioxide and sirolimus in a surface coating according to instant claim 4. The presence of a protecting layer consisting of degradable polymer is not detailed.
Hsu et al. teach a drug eluting stent where the drug is contained in a reservoir layer on the surface (see paragraph 10 and claim 2). A topcoat is present atop the drug containing layer to act as a rate controlling barrier (see paragraph 35). The topcoat layer is composed of a stereocomplex of poly(L-lactic acid) and poly(D-lactic acid) (see paragraph 10 and claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a poly(lactic acid) topcoat to the coated device embodiments of Berg et al. as taught by Hsu et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 16 is obvious over Berg et al. in view of Hsu et al.

Claims 4-8, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (previously cited) in view of Berg et al. and Ma et al. (previously cited).
Yu teaches drug coated stents where drug combinations are included in the coating (see abstract). The coating layer is composed of drug distributed throughout a polymer that is envisioned as polylactide, polyglycolide, copolymers of polylactide and polyglycolide, as well as  polycaprolactone (see paragraphs 5-7; instant claims 7-8). In addition, envisioned anti-proliferative drugs for the coating include sirolimus (called rapamycin) and arsenic trioxide (see paragraph 8 and claims 1, 3, and 5; instant claim 4). In addition, Yu teaches the implantation of stents into coronary arteries to treat diseases that block the blood vessel (see paragraph 2; instant claim 11). An explicit example of each embodiment that follows from the teachings of Yu is not detailed.
Berg et al. teach drug coated medical devices where stents are envisioned (see abstract and paragraph 18; instant claim 4). The coating is composed of a lubricant and at least one drug selected from a small set of options where both arsenic trioxide and sirolimus are preferred amongst the listing (see paragraphs 28 and 35). In addition to sirolimus and arsenic trioxide, paclitaxel is also envisioned as an included drug (see paragraph 28). The coating density for the drugs is 1 to 10 g/mm2 and preferably up to 6 g/mm2 (see paragraph 28). 
Ma et al. teach a stent 13 mm in length with a coating containing a combination of paclitaxel and sirolimus (see abstract and page 808 first column first partial paragraph). The paclitaxel and sirolimus are present at equal proportions, a 1:1 ratio (see page 808 first column second full paragraph; instant claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a named polymer and drug to prepare the coated stent of Yu because they teach to do so. More specifically, the selection of polylactide, polyglycolide, copolymers of polylactide and polyglycolide, or polycaprolactone would have been obvious. Further, the coupling of sirolimus and arsenic trioxide as antiproliferative agents to include in the stent coating would have been obvious since they serve in the same role and Yu envisions the use of drug combinations. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). This combination meets the instant limitation for a composite given that there is no requirement that the two actives be a unitary compound. It additionally would have been obvious to apply the coating density of Berg et al. because they envision an overlapping set of drugs applied as a coating for the same purpose. The use of the arsenic trioxide and sirolimus of Yu at a 1:1 ratio on a 13 mm stent would also have been obvious because 1) some ratio must be used, 2) Yu also envisions paclitaxel as an antiproliferative drug, and 3) Ma et al. teach a 1:1 combination of sirolimus with paclitaxel, a drug in the same category as arsenic trioxide on a 13 mm stent. This would yield a range of 0.5 to 5 g/mm2 for each of arsenic trioxide and sirolimus. This range overlaps with those instantly claimed, thereby rendering the claimed ranges obvious (see MPEP 2144.05; see instant claims 4, 6, 12, and 14-15). Additionally, it would have been obvious to use the coated stent as intended and implant it in the coronary artery of a patient with a blocked artery in order to reduce in-stent restenosis and in-stent thrombosis. Therefore claims 4-8, 11-12, and 14-15 are obvious over Yu. in view of Berg et al. and Ma et al.


Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered. In light of the arguments, the objection to the specification is hereby withdrawn. The amendment cancelling claims 1-3 and 13 make their rejections moot and these rejections are withdrawn as a result. The amendment also overcomes the claim objection as well as the rejection under 35 USC 112(a), under USC 112(b) due to lack of antecedent basis and relative terminology, and under 35 USC 102. Further consideration has also prompted the withdrawal of the rejection under 35 USC112(d). The remaining rejections are maintained or modified to address new claim limitations and arguments against them are not persuasive. New grounds of rejection are also detailed to address the new claim limitations.


Regarding rejections under 35 USC 112(b):
Claim 9 remains internally inconsistent and has been made further unclear by the amendment. The use of the phrase “comprises only” remains and continues to be contradictory and confusing. If the implications of “only” are intended, several of the recitations for layer components are not permissible. The composite drug and degradable polymer as a carrier must be present, yet recitations for “only one drug”, ”only degradable polymer”, and “only one drug and the degradable polymer material” in the composite drug multilayer are in the claim. The applicant’s recitation of a portion of a table from the specification does nothing to clarify the confusing and contradictory language of the claim.

Regarding rejections under 35 USC 103:
The applicant argues that the combination of arsenic trioxide and sirolimus gave improved results for arsenic trioxide release rate over arsenic trioxide in the absence of sirolimus. In order for an improved functional result to rise to the level of a secondary consideration that is sufficient to overcome a prima facie case of obviousness, it must be unexpected, significant, commensurate in scope with the claimed invention, and compared to the closest prior art (see MPEP 716.02). The applicant’s discussed data from the disclosure fulfills none of these criteria. There is no indication that the outcome is unexpected, the differences are not demonstrated to be significant, the impact of ratios of the two actives are the basis of argument but the demonstrated ratios are not claimed, and no comparison is made to the closest prior art. The applicant also highlights figure 2 in the disclosure, but its relevance to the claimed product is unclear, given that no correlation is provided between the claimed drug density and the drug concentrations that were tested to generate the figure. The applicant reproduces tables from the specification with coating densities for arsenic trioxide and sirolimus that are no longer claimed and discuss their performance. These results have little to no relevance to the currently claimed devices since the applicant never clarified which length is relevant to the mass per length density recitation. Even if the data recited densities that had units that matched those in the instant claims, it still would not demonstrate a result that would overcome the rejections for the same reasons noted above from MPEP 716.02. To be clear the superior performance of a combination of ingredients known to separately act against restenosis is not unexpected.
The applicant additionally argues that the artisan of ordinary skill would not have had any motivation to combine sirolimus and arsenic trioxide. To the contrary, Berg et al. suggest making precisely this combination. In addition, it is well established that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06.
The applicant provides no argument about the details of any specific prior art based rejection.





Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615